Citation Nr: 1333441	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical and lumbar spine. 

2.  Entitlement to a rating in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to January 1967, from January 1969 to October 1978, and from January 1982 to January 1988.

These matters come before the Board of Veterans' Appeals on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in June 2010, and a substantive appeal was received in August 2010.  A hearing was held in February 2013.

The Veteran appears to have made a claim to reopen his prior denial of service connection for arthritis.  On April 2009, the Veteran submitted a statement requesting service connection for osteoarthritis.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran is currently diagnosed with DDD and seeking treatment for back pain, as confirmed by VA treatment records.  See June 2007 VA treatment record.  He testified that his back problems may be related to his service-connected gout.  In this regard, the Veteran has also testified that he believes that his gout either involves multiple joints and/or has been medically confused with osteoarthritis.  As noted in the introduction, the matter of the reopening of a prior claim of service connection for arthritis is being referred to the RO for action.  However, in view of the Veteran's contentions and testimony, further medical development is nevertheless necessary with regard to the degenerative disc disease and gout issues now on appeal. 

Regarding the Veteran's claim for an increased rating for service-connected gout, the Veteran testified that he has been receiving treatment for gout through the Iron Mountain VA Hospital and Iron Wood Outpatient Clinic in Michigan.  These records do not appear to be associated with the claims file.  As such records may be pertinent to his claim, they must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file all outstanding VA treatment records, to specifically include treatment records from Iron Mountain VA Hospital and Iron Wood Outpatient Clinic in Michigan.

2.  After completion of the above, the Veteran should be scheduled for a VA spine examination to determine the nature and etiology of the claimed DDD of the cervical and lumbar spine.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  All disorders of the cervical spine and lumbar spine diagnosed on examination should be clearly reported. 

The examiner should then respond to the following:

     a)  For each disorder of the cervical and lumbar spine, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder was manifested during service or is otherwise caused by the Veteran's service. 

     b)  For each disorder of the cervical and lumbar spine, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or aggravated (increased in severity due to) by his service-connected gout.

The examiner should offer reasons for the opinions.  

3.  The Veteran should also be scheduled for an appropriate VA gout examination to determine the extent and severity of his service-connected gout.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

The examiner is requested to identify all joints affected by gout and to address the question of whether any joint which the Veteran claims is affected by gout is in fact affected by another disorder, to include osteoarthritis.  A discussion of the medical distinction between gout and osteoarthritis is requested to allow for application of rating criteria for gout only as to those joints actually affected by gout.  

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the expanded claims file should be reviewed (to include all evidence submitted since the most recent supplemental statement of the case) and the issues on appeal should be readjudicated (to include a secondary theory of service connection).  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


